Exhibit 10.1

 

 

November 10, 2009

 

 

To:

United Rentals, Inc.

 

Five Greenwich Office Park

 

Greenwich, Connecticut 06831

 

Attn:

Irene Moshouris

 

 

Vice President and Treasurer

 

Telephone:

[          ]

 

Email:

[          ]

 

 

From:

[Dealer]

 

[Address]

Attn:

[          ]

 

Telephone:

[          ]

 

Facsimile:

[          ]

 

 

Re:

Base Capped Call Transaction

 

(Transaction Reference Number: [          ])

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [          ] (“Dealer”)
and United Rentals, Inc. (“Counterparty”).  This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 


1.     THIS CONFIRMATION IS SUBJECT TO, AND INCORPORATES, THE DEFINITIONS AND
PROVISIONS OF THE 2000 ISDA DEFINITIONS (INCLUDING THE ANNEX THERETO) (THE “2000
DEFINITIONS”) AND THE DEFINITIONS AND PROVISIONS OF THE 2002 ISDA EQUITY
DERIVATIVES DEFINITIONS (THE “EQUITY DEFINITIONS”, AND TOGETHER WITH THE 2000
DEFINITIONS, THE “DEFINITIONS”), IN EACH CASE AS PUBLISHED BY THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION, INC. (“ISDA”).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE 2000 DEFINITIONS AND THE EQUITY DEFINITIONS, THE
EQUITY DEFINITIONS WILL GOVERN.  CERTAIN DEFINED TERMS USED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN THE INDENTURE TO BE DATED AS OF NOVEMBER 17, 2009
BETWEEN COUNTERPARTY AND THE BANK OF NEW YORK MELLON AS TRUSTEE (THE
“INDENTURE”) RELATING TO THE USD150,000,000 PRINCIPAL AMOUNT OF 4.00%
CONVERTIBLE SENIOR NOTES DUE 2015 (THE “CONVERTIBLE SECURITIES”).  IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS DEFINED IN THE INDENTURE AND THIS
CONFIRMATION, THIS CONFIRMATION SHALL GOVERN.  FOR THE AVOIDANCE OF DOUBT,
REFERENCES HEREIN TO SECTIONS OF THE INDENTURE ARE BASED ON THE DRAFT OF THE
INDENTURE MOST RECENTLY REVIEWED BY THE PARTIES AT THE TIME OF EXECUTION OF THIS
CONFIRMATION. IF ANY RELEVANT SECTIONS OF THE INDENTURE ARE CHANGED, ADDED OR
RENUMBERED FOLLOWING EXECUTION OF THIS CONFIRMATION BUT PRIOR TO THE EXECUTION
OF THE INDENTURE, THE PARTIES WILL AMEND THIS CONFIRMATION IN GOOD FAITH TO
PRESERVE THE ECONOMIC INTENT OF THE PARTIES BASED ON THE DRAFT OF THE INDENTURE
SO REVIEWED. THE PARTIES FURTHER ACKNOWLEDGE THAT REFERENCES TO THE INDENTURE
HEREIN ARE REFERENCES TO THE INDENTURE AS IN EFFECT ON THE DATE OF ITS EXECUTION
AND IF THE INDENTURE IS AMENDED FOLLOWING ITS EXECUTION, ANY SUCH AMENDMENT WILL
BE DISREGARDED FOR PURPOSES OF THIS CONFIRMATION (OTHER THAN AS PROVIDED IN
SECTION 8(A) BELOW) UNLESS THE PARTIES AGREE OTHERWISE IN WRITING.


 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation).  For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

--------------------------------------------------------------------------------


 


2.     THE TRANSACTION CONSTITUTES A SHARE OPTION TRANSACTION FOR PURPOSES OF
THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS
CONFIRMATION RELATES ARE AS FOLLOWS:

 

General Terms:

 

 

 

Trade Date:

November 10, 2009

 

 

Effective Date:

The closing date of the initial issuance of the Convertible Securities.

 

 

Option Type:

Call, as described under “Procedures for Exercise” below

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“URI”).

 

 

Number of Options:

The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities

 

 

Number of Shares:

As of any date, the product of the Number of Options, the Conversion Rate and
the Applicable Percentage.

 

 

Applicable Percentage:

[   ]%

 

 

Conversion Rate:

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date but without regard to any adjustments to the “Conversion Rate” pursuant to
Sections 12.04(f) or (g) or 12.06(a) of the Indenture.

 

 

Strike Price:

The “Conversion Price” (as defined in the Indenture, but without regard to any
adjustments to the “Conversion Rate” (as defined in the Indenture) pursuant to
Sections 12.04(f) or (g) or 12.06(a) of the Indenture).

 

 

Cap Price:

USD15.5575

 

 

Premium:

USD[          ] (Premium per Option USD[          ]).

 

 

Premium Payment Date:

The Effective Date

 

 

Exchange:

New York Stock Exchange

 

 

Related Exchange:

All Exchanges

 

 

Procedures for Exercise:

 

 

 

Exercise Dates:

Each Conversion Date.

 

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture, excluding Convertible Securities that are Excluded
Convertible Securities (such Convertible Securities, other than those excluded
as set forth above, the “Relevant Convertible Securities” for such Conversion
Date).

 

2

--------------------------------------------------------------------------------


 

Required Exercise on Conversion Dates:

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

 

Excluded Convertible Securities:

Convertible Securities surrendered for conversion on any date prior to May 15,
2015.

 

 

Expiration Date:

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

 

 

Automatic Exercise:

Applicable, as provided above under “Required Exercise on Conversion Dates”.

 

 

Exercise Notice Deadline:

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day immediately following such Conversion Date.

 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing (which can be
by e-mail or facsimile) prior to 4:00 PM, New York City time, on the Exercise
Notice Deadline in respect of such exercise of the number of Options being
exercised on the relevant Exercise Date. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a Cash Percentage with
respect to the Convertible Securities.  For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 4:00 PM New York City time, on the
fifth Exchange Business Day following the Exercise Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional actual out-of-pocket costs
(including, but not limited to, market losses actually incurred from hedging
mismatches) and reasonable out-of-pocket expenses actually incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline; provided further that the adjusted Delivery
Obligation described in the preceding proviso can never be less than zero and
can never require any payment by Counterparty.

 

 

Notice of Cash Percentage:

Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on the second “Scheduled Trading Day” immediately prior to the 42nd
“Scheduled Trading Day” preceding the “Maturity Date” (each as defined in the
Indenture) of the irrevocable election by Counterparty, in accordance with
Section 12.03(c) of the Indenture, of the “Cash Percentage” (as defined in the
Indenture) applicable to Relevant Convertible Securities.

 

3

--------------------------------------------------------------------------------


 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

To be provided by Dealer.

 

 

Settlement Terms:

 

 

 

Settlement Date:

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and Shares (if any) to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 12.03(a) of the Indenture; provided that the Settlement Date will not be
prior to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 4:00 PM, New York City time.

 

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and
(ii) the aggregate number of Shares and/or amount of cash, as the case may be,
that Counterparty is obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 12.03(b)(ii) of the Indenture (except that such aggregate number of
Shares shall be determined without taking into consideration any rounding
pursuant to Section 12.03(f) of the Indenture and shall be rounded down to the
nearest whole number) and cash in lieu of fractional Shares, if any, resulting
from such rounding (the “Convertible Obligation”); provided that (i) if the
Convertible Obligation exceeds the Capped Convertible Obligation, then the
Delivery Obligation shall be the Capped Convertible Obligation; (ii) the
Convertible Obligation (and, for the avoidance of doubt, the Capped Convertible
Obligation) shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 12.04(f) or (g) or 12.06(a) of the Indenture (and, for the avoidance of
doubt, the Delivery Obligation shall not include any interest payment on the
Relevant Convertible Securities that the Counterparty is (or would have been)
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date); and (iii) if such exercise relates to the conversion of
Relevant Convertible Securities in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to the adjustments to
the Conversion Rate set forth in Section 12.06(a) of the Indenture, then,
notwithstanding the foregoing, the Delivery Obligation shall include the product
of (i) the Applicable Percentage and (ii) such additional Shares and/or cash,
except that the Delivery Obligation shall be capped so that the value of the
Delivery Obligation per Option (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the VWAP Price on
the last day of the relevant “Observation Period”) does not exceed the amount as
determined by the Calculation Agent that would be payable by Dealer pursuant to
Section 6 of the Agreement if such Conversion

 

4

--------------------------------------------------------------------------------


 

 

Date were an Early Termination Date resulting from an Additional Termination
Event with respect to which the Transaction (except that, for purposes of
determining such amount (x) the Number of Options shall be deemed to be equal to
the number of Options exercised on such Exercise Date and (y) such amount
payable will be determined as if Section 12.06(a) of the Indenture were deleted)
was the sole Affected Transaction and Counterparty was the sole Affected Party
(determined without regard to Section 8(b) of this Confirmation), it being
understood that the cap described in this clause (iii) is in addition to, and
cumulative with, clauses (i) and (ii) of this proviso.

 

 

Capped Convertible Obligation:

In respect of an Exercise Date occurring on a Conversion Date, the Convertible
Obligation that would apply if the “VWAP” for each “Trading Day” in the
“Observation Period” (each as defined in the Indenture) were the lesser of
(x) the Cap Price and (y) the actual “VWAP” for such Trading Day as defined in
the Indenture.

 

 

Notice of Delivery Obligation:

No later than 5:00 PM, New York City time on the Exchange Business Day
immediately following the last day of the relevant “Observation Period,” as
defined in the Indenture, Counterparty shall give Dealer notice of the aggregate
number of Shares and/or cash comprising the Convertible Obligations for all
Relevant Convertible Securities (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise or Notice of
Cash Percentage or Dealer’s obligations with respect to Delivery Obligation,
each as set forth above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance
System.  With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.  Dealer shall pay the applicable transfer fees for such
delivery of Shares in certificated form.

 

 

Share Adjustments:

 

 

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 12.04(a), (b), (c), (d) or (e) of
the Indenture that results in an adjustment to the Conversion Price or the
Conversion Rate under the Convertible Securities pursuant to the terms of the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant

 

5

--------------------------------------------------------------------------------


 

 

to the exercise, settlement or payment of the Transaction and may adjust the Cap
Price as appropriate to account for the economic effect on the Transaction of
such event or condition; provided that the Cap Price shall not be adjusted so
that it is less than the Strike Price.  Immediately upon the occurrence of any
event or condition that results in an adjustment to the Conversion Price or
Conversion Rate under the Convertible Securities pursuant to the terms of the
Indenture (an “Adjustment Event”), Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Securities in respect of such Adjustment
Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.

 

 

Extraordinary Events:

 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 12.07(a) of
the Indenture.

 

 

Consequences of Merger Events:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
(i) the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Sections 12.04(f) or (g) or 12.06(a) of the
Indenture; and provided further that if, with respect to a Merger Event, the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia, Cancellation and
Payment (Calculation Agent Determination) shall apply; and (ii) the Calculation
Agent may adjust the Cap Price as appropriate to account for the economic effect
on the Transaction of such Merger Event; provided that the Cap Price shall not
be adjusted so that it is less than the Strike Price.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. For the avoidance of doubt, the occurrence of any event that is a
Merger Event and would also constitute a Delisting shall have the consequences
specified for the relevant Merger Event.

 

 

Additional Disruption Events:

 

 

 

 

(a)  

Change in Law:

Applicable

 

 

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

 

 

(d)

Hedging Disruption:

Applicable

 

 

 

 

 

(e)

Increased Cost of Hedging:

Applicable

 

 

 

 

 

(f)

Loss of Stock Borrow:

Not Applicable

 

 

 

 

 

(g)

Increased Cost of Stock Borrow:

Not Applicable

 

 

 

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

3.   

Calculation Agent:

Dealer

 

 

 

4.

Account Details:

 

 

 

 

 

Dealer Payment Instructions:

[            ]

 

 

 

 

Counterparty Payment Instructions:

To be provided by Counterparty.

 

 

 

5.

Offices:

 

 

 

The Office of Dealer for the Transaction is: New York

 

 

[Dealer]

 

[Address]

 

Attention:

[          ]

Telephone:

[          ]

Facsimile:

[          ]

 

 

 

The Office of Counterparty for the Transaction is: Not applicable

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

Address for notices or communications to Counterparty:

 

 

To:

United Rentals, Inc.

 

Five Greenwich Office Park

 

Greenwich, Connecticut 06831

Attn:

Irene Moshouris

 

Vice President and Treasurer

Telephone:

[          ]

Email:

[          ]

 

7

--------------------------------------------------------------------------------


 

 

Address for notices or communications to Dealer:

 

To:

[Dealer]

 

[Address]

Attn:

[             ]

Telephone:

[             ]

Facsimile:

[             ]

 

7.

Representations, Warranties and Agreements:

 


(A)   IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT AND
THOSE CONTAINED ELSEWHERE HEREIN, COUNTERPARTY REPRESENTS AND WARRANTS TO AND
FOR THE BENEFIT OF, AND AGREES WITH, DEALER AS FOLLOWS:


 


(I)        ON THE TRADE DATE, AND AS OF THE DATE OF ANY ELECTION BY COUNTERPARTY
OF THE SHARE TERMINATION ALTERNATIVE UNDER (AND AS DEFINED IN)
SECTION 8(B) BELOW, (A) COUNTERPARTY IS NOT AWARE OF ANY MATERIAL NONPUBLIC
INFORMATION REGARDING COUNTERPARTY OR THE SHARES AND (B) ALL REPORTS AND OTHER
DOCUMENTS INCORPORATED BY REFERENCE INTO THE OFFERING DOCUMENT FOR THE
CONVERTIBLE SECURITIES FILED BY COUNTERPARTY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) WHEN CONSIDERED AS A WHOLE (WITH THE MORE RECENT SUCH REPORTS
AND DOCUMENTS DEEMED TO AMEND INCONSISTENT STATEMENTS CONTAINED IN ANY EARLIER
SUCH REPORTS AND DOCUMENTS), DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE, NOT MISLEADING.


 


(II)       (A) DURING (X) THE PERIOD STARTING ON THE FIRST DAY OF AN OBSERVATION
PERIOD APPLICABLE TO THE RELEVANT CONVERTIBLE SECURITIES AND ENDING ON THE LAST
DAY OF SUCH OBSERVATION PERIOD (THE “SETTLEMENT PERIOD”) AND (Y) IN CASE OF AN
EARLY TERMINATION DATE RESULTING FROM AN ADDITIONAL TERMINATION EVENT AS A
RESULT OF AN EXCLUDED CONVERSION EVENT, A PERIOD AT OR ABOUT SUCH EARLY
TERMINATION DATE REASONABLY DETERMINED AND NOTIFIED BY DEALER TO COUNTERPARTY
(AN “EARLY SETTLEMENT PERIOD”), THE SHARES OR SECURITIES THAT ARE CONVERTIBLE
INTO, OR EXCHANGEABLE OR EXERCISABLE FOR SHARES, ARE NOT, AND SHALL NOT BE,
SUBJECT TO A “RESTRICTED PERIOD,” AS SUCH TERM IS DEFINED IN REGULATION M UNDER
THE EXCHANGE ACT (“REGULATION M”) AND (B) COUNTERPARTY SHALL NOT ENGAGE IN ANY
“DISTRIBUTION,” AS SUCH TERM IS DEFINED IN REGULATION M, OTHER THAN A
DISTRIBUTION MEETING THE REQUIREMENTS OF THE EXCEPTIONS SET FORTH IN SECTIONS
101(B)(10) AND 102(B)(7) OF REGULATION M, UNTIL THE SECOND EXCHANGE BUSINESS DAY
IMMEDIATELY FOLLOWING THE SETTLEMENT DATE RELATED TO SUCH SETTLEMENT PERIOD (IT
BEING UNDERSTOOD THAT COUNTERPARTY MAKES NO REPRESENTATIONS PURSUANT TO THIS
CLAUSE WITH RESPECT TO ANY ACTION OF DEALER OR ANY UNDERWRITER OR THEIR
RESPECTIVE AFFILIATES).


 


(III)      ON THE TRADE DATE, DURING THE SETTLEMENT PERIOD AND DURING ANY EARLY
SETTLEMENT PERIOD, NEITHER COUNTERPARTY NOR ANY “AFFILIATE” OR “AFFILIATED
PURCHASER” (EACH AS DEFINED IN RULE 10B-18 UNDER THE EXCHANGE ACT
(“RULE 10B-18”)) SHALL DIRECTLY OR INDIRECTLY (INCLUDING, WITHOUT LIMITATION, BY
MEANS OF ANY CASH-SETTLED OR OTHER DERIVATIVE INSTRUMENT) PURCHASE, OFFER TO
PURCHASE, PLACE ANY BID OR LIMIT ORDER THAT WOULD EFFECT A PURCHASE OF, OR
COMMENCE ANY TENDER OFFER RELATING TO, ANY SHARES (OR AN EQUIVALENT INTEREST,
INCLUDING A UNIT OF BENEFICIAL INTEREST IN A TRUST OR LIMITED PARTNERSHIP OR A
DEPOSITORY SHARE) OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SHARES.


 


(IV)     WITHOUT LIMITING THE GENERALITY OF SECTION 13.1 OF THE EQUITY
DEFINITIONS, COUNTERPARTY ACKNOWLEDGES THAT DEALER IS NOT MAKING ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TREATMENT OF THE TRANSACTION
UNDER ANY ACCOUNTING STANDARDS INCLUDING FASB STATEMENTS 128, 133, 149 (EACH AS
AMENDED), OR 150, EITF ISSUE NO. 00-19, 01-6, 03-6 OR 07-5 (OR ANY SUCCESSOR
ISSUE STATEMENTS) OR UNDER FASB’S LIABILITIES & EQUITY PROJECT.


 


(V)      WITHOUT LIMITING THE GENERALITY OF SECTION 3(A)(III) OF THE AGREEMENT,
THE TRANSACTION WILL NOT VIOLATE RULE 13E-1 OR RULE 13E-4 UNDER THE EXCHANGE
ACT.

 

8

--------------------------------------------------------------------------------


 


(VI)     PRIOR TO THE TRADE DATE, COUNTERPARTY SHALL DELIVER TO DEALER A
RESOLUTION OF COUNTERPARTY’S BOARD OF DIRECTORS OR A COMMITTEE THEREOF
AUTHORIZING THE TRANSACTION AND SUCH OTHER CERTIFICATE OR CERTIFICATES AS DEALER
SHALL REASONABLY REQUEST.


 


(VII)    COUNTERPARTY IS NOT ENTERING INTO THIS CONFIRMATION TO CREATE ACTUAL OR
APPARENT TRADING ACTIVITY IN THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES) OR TO RAISE OR DEPRESS OR OTHERWISE MANIPULATE THE
PRICE OF THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES) OR OTHERWISE IN VIOLATION OF THE EXCHANGE ACT.


 


(VIII)   COUNTERPARTY IS NOT, AND AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT BE, REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY”
AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(IX)      ON EACH OF THE TRADE DATE AND THE PREMIUM PAYMENT DATE, COUNTERPARTY
IS NOT, OR WILL NOT BE, “INSOLVENT” (AS SUCH TERM IS DEFINED UNDER
SECTION 101(32) OF THE U.S. BANKRUPTCY CODE (TITLE 11 OF THE UNITED STATES CODE)
(THE “BANKRUPTCY CODE”)) AND COUNTERPARTY WOULD BE ABLE TO PURCHASE THE SHARES
HEREUNDER IN COMPLIANCE WITH THE LAWS OF THE JURISDICTION OF ITS INCORPORATION.


 


(X)       NO STATE OR LOCAL (INCLUDING NON-U.S. JURISDICTIONS) LAW, RULE,
REGULATION OR REGULATORY ORDER APPLICABLE TO THE SHARES WOULD GIVE RISE TO ANY
REPORTING, CONSENT, REGISTRATION OR OTHER REQUIREMENT (INCLUDING WITHOUT
LIMITATION A REQUIREMENT TO OBTAIN PRIOR APPROVAL FROM ANY PERSON OR ENTITY) AS
A RESULT OF DEALER OR ITS AFFILIATES OWNING OR HOLDING (HOWEVER DEFINED) SHARES.


 


(XI)      THE REPRESENTATIONS AND WARRANTIES OF COUNTERPARTY SET FORTH IN
SECTION 3 OF THE AGREEMENT AND SECTION 2 OF THE UNDERWRITING AGREEMENT DATED AS
OF NOVEMBER 10, 2009 AMONG THE COUNTERPARTY AND MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, MORGAN STANLEY & CO. AND WELLS FARGO SECURITIES, LLC
INCORPORATED AS REPRESENTATIVES OF THE UNDERWRITERS PARTY THERETO (THE
“UNDERWRITING AGREEMENT”) ARE TRUE AND CORRECT AND ARE HEREBY DEEMED TO BE
REPEATED TO DEALER AS IF SET FORTH HEREIN.


 


(XII)     COUNTERPARTY UNDERSTANDS NO OBLIGATIONS OF DEALER TO IT HEREUNDER WILL
BE ENTITLED TO THE BENEFIT OF DEPOSIT INSURANCE AND THAT SUCH OBLIGATIONS WILL
NOT BE GUARANTEED BY ANY AFFILIATE OF DEALER OR ANY GOVERNMENTAL AGENCY.


 


(B)   EACH OF DEALER AND COUNTERPARTY AGREES AND REPRESENTS THAT IT IS AN
“ELIGIBLE CONTRACT PARTICIPANT” AS DEFINED IN SECTION 1A(12) OF THE U.S.
COMMODITY EXCHANGE ACT, AS AMENDED.


 


(C)   EACH OF DEALER AND COUNTERPARTY ACKNOWLEDGES THAT THE OFFER AND SALE OF
THE TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF
SECTION 4(2) THEREOF.  ACCORDINGLY, COUNTERPARTY REPRESENTS AND WARRANTS TO
DEALER THAT (I) IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN THE TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS
INVESTMENT, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN
REGULATION D AS PROMULGATED UNDER THE SECURITIES ACT, (III) IT IS ENTERING INTO
THE TRANSACTION FOR ITS OWN ACCOUNT AND WITHOUT A VIEW TO THE DISTRIBUTION OR
RESALE THEREOF, AND (IV) THE ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE
TRANSACTION HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND
IS RESTRICTED UNDER THIS CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES
LAWS.


 


(D)   EACH OF DEALER AND COUNTERPARTY AGREES AND ACKNOWLEDGES THAT DEALER IS A
“FINANCIAL INSTITUTION,” “SWAP PARTICIPANT” AND “FINANCIAL PARTICIPANT” WITHIN
THE MEANING OF SECTIONS 101(22), 101(53C) AND 101(22A) OF THE BANKRUPTCY CODE. 
THE PARTIES HERETO FURTHER AGREE AND ACKNOWLEDGE THAT IT IS THE INTENT OF THE
PARTIES (A) THAT THIS CONFIRMATION IS (I) A “SECURITIES CONTRACT,” AS SUCH TERM
IS DEFINED IN SECTION 741(7) OF THE BANKRUPTCY CODE, WITH RESPECT TO WHICH EACH
PAYMENT AND DELIVERY HEREUNDER OR IN CONNECTION HEREWITH IS A “TERMINATION
VALUE,” “PAYMENT AMOUNT,” OR “OTHER TRANSFER OBLIGATION” WITHIN THE MEANING OF
SECTION 362 OF THE BANKRUPTCY CODE AND A “SETTLEMENT PAYMENT,” AS SUCH TERM IS
DEFINED IN SECTION 741(8) OF THE BANKRUPTCY CODE, AND (II) A “SWAP AGREEMENT,”
AS SUCH TERM IS DEFINED IN SECTION 101(53B) OF THE BANKRUPTCY CODE, WITH RESPECT
TO WHICH

 

9

--------------------------------------------------------------------------------


 


EACH PAYMENT AND DELIVERY HEREUNDER OR IN CONNECTION HEREWITH IS A “TERMINATION
VALUE,” “PAYMENT AMOUNT,” OR “OTHER TRANSFER OBLIGATION” WITHIN THE MEANING OF
SECTION 362 OF THE BANKRUPTCY CODE AND A “TRANSFER,” AS SUCH TERM IS DEFINED IN
SECTION 101(54) OF THE BANKRUPTCY CODE, AND (B) THAT DEALER IS ENTITLED TO THE
PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(17),
362(O),546(E), 546(G), 548(D)(2), 555 AND 560 OF THE BANKRUPTCY CODE.


 


(E)   COUNTERPARTY SHALL DELIVER TO DEALER AN OPINION OF COUNSEL, DATED AS OF
THE EFFECTIVE DATE AND REASONABLY ACCEPTABLE TO DEALER IN FORM AND SUBSTANCE,
WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 3(A) OF THE AGREEMENT.


 


8.     OTHER PROVISIONS:


 


(A)   ADDITIONAL TERMINATION EVENTS.  THE OCCURRENCE OF (I) AN “EVENT OF
DEFAULT” WITH RESPECT TO COUNTERPARTY UNDER THE TERMS OF THE CONVERTIBLE
SECURITIES AS SET FORTH IN SECTION 5.01 OF THE INDENTURE THAT RESULTS IN
PRINCIPAL AND INTEREST RELATED TO THE CONVERTIBLE SECURITIES BEING DECLARED
IMMEDIATELY DUE AND PAYABLE PURSUANT TO THE TERMS OF THE INDENTURE, (II) AN
AMENDMENT EVENT OR (III) AN EXCLUDED CONVERSION EVENT SHALL BE AN ADDITIONAL
TERMINATION EVENT WITH RESPECT TO WHICH THE TRANSACTION IS THE SOLE AFFECTED
TRANSACTION AND COUNTERPARTY IS THE SOLE AFFECTED PARTY, AND DEALER SHALL BE THE
PARTY ENTITLED TO DESIGNATE AN EARLY TERMINATION DATE PURSUANT TO
SECTION 6(B) OF THE AGREEMENT; PROVIDED THAT IN THE CASE OF AN EXCLUDED
CONVERSION EVENT THE TRANSACTION SHALL BE SUBJECT TO TERMINATION ONLY IN RESPECT
OF A NUMBER OF OPTIONS EQUAL TO THE NUMBER OF CONVERTIBLE SECURITIES THAT CEASE
TO BE OUTSTANDING IN CONNECTION WITH OR AS A RESULT OF SUCH EXCLUDED CONVERSION
EVENT. FOR THE AVOIDANCE OF DOUBT, IN DETERMINING THE AMOUNT PAYABLE IN RESPECT
OF SUCH AFFECTED TRANSACTION PURSUANT TO SECTION 6 OF THE AGREEMENT IN
CONNECTION WITH AN EXCLUDED CONVERSION EVENT, THE CALCULATION AGENT SHALL ASSUME
THAT (X) THE RELEVANT EXCLUDED CONVERTIBLE SECURITIES SHALL NOT HAVE BEEN
CONVERTED AND REMAIN OUTSTANDING, AND (Y) IN THE CASE OF AN INDUCED CONVERSION,
ANY ADJUSTMENTS, AGREEMENTS, ADDITIONAL PAYMENTS, DELIVERIES OR ACQUISITIONS BY
OR ON BEHALF OF COUNTERPARTY OR ANY AFFILIATE OF COUNTERPARTY IN CONNECTION
THEREWITH HAD NOT OCCURRED.


 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

 

“Excluded Conversion Event” means any conversion of any Excluded Convertible
Securities.

 

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether pursuant to Sections 12.04(f) or (g) of the Indenture or
otherwise) that is not required under the terms of the Indenture or (y) an
agreement by Counterparty with the holder(s) of such Convertible Securities
whereby, in the case of either (x) or (y), the holder(s) of such Convertible
Securities receive upon conversion or pursuant to such agreement, as the case
may be, a payment of cash or delivery of Shares or any other property or item of
value that was not required under the terms of the Indenture or (B) after having
been acquired from a holder of Convertible Securities by or on behalf of
Counterparty or any of its affiliates other than pursuant to a conversion by
such Holder and thereafter converted by or on behalf of Counterparty or any
affiliate of Counterparty.

 


(B)   ALTERNATIVE CALCULATIONS AND PAYMENT ON EARLY TERMINATION AND ON CERTAIN
EXTRAORDINARY EVENTS.  IF DEALER SHALL OWE COUNTERPARTY ANY AMOUNT PURSUANT TO
“CONSEQUENCES OF MERGER EVENTS” ABOVE OR SECTIONS 12.6, 12.7 OR 12.9 OF THE
EQUITY DEFINITIONS OR PURSUANT TO SECTION 6(D)(II) OF THE AGREEMENT (A “PAYMENT
OBLIGATION”), COUNTERPARTY SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
REQUIRE DEALER TO SATISFY ANY SUCH PAYMENT OBLIGATION BY THE SHARE TERMINATION
ALTERNATIVE (AS DEFINED BELOW) BY GIVING IRREVOCABLE TELEPHONIC NOTICE TO
DEALER, CONFIRMED IN WRITING WITHIN ONE SCHEDULED TRADING DAY, NO LATER THAN
9:30 A.M. NEW YORK CITY TIME ON THE RELEVANT MERGER DATE, ANNOUNCEMENT DATE,
EARLY TERMINATION DATE OR DATE OF CANCELLATION OR TERMINATION IN RESPECT OF AN
EXTRAORDINARY EVENT, AS APPLICABLE (“NOTICE OF SHARE TERMINATION”); PROVIDED
THAT IF COUNTERPARTY DOES NOT ELECT TO REQUIRE DEALER TO SATISFY ITS PAYMENT
OBLIGATION BY THE SHARE TERMINATION ALTERNATIVE, DEALER SHALL HAVE THE RIGHT, IN
ITS SOLE DISCRETION, TO ELECT TO SATISFY ITS PAYMENT OBLIGATION BY THE SHARE
TERMINATION ALTERNATIVE, NOTWITHSTANDING COUNTERPARTY’S FAILURE TO ELECT OR

 

10

--------------------------------------------------------------------------------


 


ELECTION TO THE CONTRARY; AND PROVIDED FURTHER THAT COUNTERPARTY SHALL NOT HAVE
THE RIGHT TO SO ELECT (BUT, FOR THE AVOIDANCE OF DOUBT, DEALER SHALL HAVE THE
RIGHT TO SO ELECT) IN THE EVENT OF (I) AN INSOLVENCY, A NATIONALIZATION OR A
MERGER EVENT, IN EACH CASE, IN WHICH THE CONSIDERATION OR PROCEEDS TO BE PAID TO
HOLDERS OF SHARES CONSISTS SOLELY OF CASH OR (II) AN EVENT OF DEFAULT IN WHICH
COUNTERPARTY IS THE DEFAULTING PARTY OR A TERMINATION EVENT IN WHICH
COUNTERPARTY IS THE AFFECTED PARTY, WHICH EVENT OF DEFAULT OR TERMINATION EVENT
RESULTED FROM AN EVENT OR EVENTS WITHIN COUNTERPARTY’S CONTROL.  UPON SUCH
NOTICE OF SHARE TERMINATION, THE FOLLOWING PROVISIONS SHALL APPLY ON THE
SCHEDULED TRADING DAY IMMEDIATELY FOLLOWING THE RELEVANT MERGER DATE,
ANNOUNCEMENT DATE, EARLY TERMINATION DATE OR DATE OF CANCELLATION OR TERMINATION
IN RESPECT OF AN EXTRAORDINARY EVENT, AS APPLICABLE:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Sections
12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions

 

11

--------------------------------------------------------------------------------


 

 

will be applicable as if “Physical Settlement” applied to the Transaction,
except that all references to “Shares” shall be read as references to “Share
Termination Delivery Units.”

 

The parties hereby agree that, notwithstanding anything to contrary in this
Confirmation, the Agreement or the Equity Definitions, in the event that an
Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated with respect to the Transaction and,
as a result, Counterparty owes to Dealer an amount calculated under
Section 6(e) of the Agreement, such amount shall be deemed to be zero.

 

(c)   Disposition of Hedge Shares.  Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Dealer to sell the Hedge Shares in a registered offering, make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
VWAP Price on such Exchange Business Days, and in the amounts, requested by
Dealer.  “VWAP Price” means, on any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page URI.N <equity> VAP (or any successor thereto) in respect of the
period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).

 

(d)   Amendment to Equity Definitions.  The following amendment shall be made to
the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 


(E)   REPURCHASE AND CONVERSION RATE ADJUSTMENT NOTICES.  COUNTERPARTY SHALL, AT
LEAST 10 SCHEDULED TRADING DAYS PRIOR TO EFFECTING ANY REPURCHASE OF SHARES OR
CONSUMMATING OR OTHERWISE EXECUTING OR ENGAGING IN ANY TRANSACTION OR EVENT (A
“CONVERSION RATE ADJUSTMENT EVENT”) THAT WOULD LEAD TO AN INCREASE IN THE
CONVERSION RATE (AS SUCH TERM IS DEFINED IN THE INDENTURE), GIVE DEALER A
WRITTEN NOTICE OF SUCH REPURCHASE OR CONVERSION RATE ADJUSTMENT EVENT (A
“REPURCHASE NOTICE”) IF, FOLLOWING SUCH REPURCHASE OR CONVERSION RATE ADJUSTMENT
EVENT, THE NOTICE PERCENTAGE AS DETERMINED ON THE DATE OF SUCH REPURCHASE NOTICE
IS (I) GREATER

 

12

--------------------------------------------------------------------------------


 


THAN 4.5% AND (II) GREATER BY 0.5% THAN THE NOTICE PERCENTAGE INCLUDED IN THE
IMMEDIATELY PRECEDING REPURCHASE NOTICE (OR, IN THE CASE OF THE FIRST SUCH
REPURCHASE NOTICE, GREATER THAN THE NOTICE PERCENTAGE AS OF THE DATE HEREOF). 
THE “NOTICE PERCENTAGE” AS OF ANY DAY IS THE FRACTION, EXPRESSED AS A
PERCENTAGE, THE NUMERATOR OF WHICH IS THE NUMBER OF SHARES AND THE DENOMINATOR
OF WHICH IS THE NUMBER OF SHARES OUTSTANDING ON SUCH DAY.  IN THE EVENT THAT
COUNTERPARTY FAILS TO PROVIDE DEALER WITH A REPURCHASE NOTICE ON THE DAY AND IN
THE MANNER SPECIFIED IN THIS SECTION 8(E) THEN COUNTERPARTY AGREES TO INDEMNIFY
AND HOLD HARMLESS DEALER, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS (DEALER AND EACH SUCH PERSON
BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF), JOINT OR SEVERAL, TO
WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER APPLICABLE SECURITIES
LAWS, INCLUDING WITHOUT LIMITATION, SECTION 16 OF THE EXCHANGE ACT, RELATING TO
OR ARISING OUT OF SUCH FAILURE.  IF FOR ANY REASON THE FOREGOING INDEMNIFICATION
IS UNAVAILABLE TO ANY INDEMNIFIED PARTY OR INSUFFICIENT TO HOLD HARMLESS ANY
INDEMNIFIED PARTY, THEN COUNTERPARTY SHALL CONTRIBUTE, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A
RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY.  IN ADDITION, COUNTERPARTY WILL
REIMBURSE ANY INDEMNIFIED PARTY FOR ALL REASONABLE AND ACTUAL OUT-OF-POCKET
EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES) AS THEY ARE INCURRED
(AFTER NOTICE TO COUNTERPARTY) IN CONNECTION WITH THE INVESTIGATION OF,
PREPARATION FOR OR DEFENSE OR SETTLEMENT OF ANY PENDING OR THREATENED CLAIM OR
ANY ACTION, SUIT OR PROCEEDING ARISING THEREFROM, WHETHER OR NOT SUCH
INDEMNIFIED PARTY IS A PARTY THERETO AND WHETHER OR NOT SUCH CLAIM, ACTION, SUIT
OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON BEHALF OF COUNTERPARTY.  THIS
INDEMNITY SHALL SURVIVE THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS
CONFIRMATION AND ANY ASSIGNMENT AND DELEGATION OF THE TRANSACTION MADE PURSUANT
TO THIS CONFIRMATION OR THE AGREEMENT SHALL INURE TO THE BENEFIT OF ANY
PERMITTED ASSIGNEE OF DEALER.


 


(F)    TRANSFER AND ASSIGNMENT.  EITHER PARTY MAY TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE TRANSACTION WITH THE PRIOR WRITTEN CONSENT OF THE
NON-TRANSFERRING PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED.
FOR THE AVOIDANCE OF DOUBT, DEALER MAY CONDITION ITS CONSENT ON ANY OF THE
FOLLOWING, WITHOUT LIMITATION: (I) THE RECEIPT BY DEALER OF OPINIONS AND
DOCUMENTS REASONABLY SATISFACTORY TO DEALER IN CONNECTION WITH SUCH ASSIGNMENT,
(II) SUCH ASSIGNMENT BEING EFFECTED ON TERMS REASONABLY SATISFACTORY TO DEALER
WITH RESPECT TO ANY LEGAL AND REGULATORY REQUIREMENTS RELEVANT TO DEALER, AND
(III) COUNTERPARTY CONTINUING TO BE OBLIGATED TO PROVIDE NOTICES HEREUNDER
RELATING TO THE CONVERTIBLE SECURITIES AND CONTINUING TO BE OBLIGATED WITH
RESPECT TO “DISPOSITION OF HEDGE SHARES” AND “REPURCHASE NOTICES” ABOVE.  IN
ADDITION, DEALER MAY TRANSFER OR ASSIGN WITHOUT ANY CONSENT OF THE COUNTERPARTY
ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENT, IN WHOLE OR IN
PART, TO (I) ANY OF ITS AFFILIATES WHOSE OBLIGATIONS HEREUNDER ARE GUARANTEED BY
DEALER OR ANOTHER AFFILIATE OF EQUAL OR GREATER CREDIT QUALITY, (II) ANY
ENTITIES SPONSORED OR ORGANIZED BY, OR ON BEHALF OF OR FOR THE BENEFIT OF DEALER
WHOSE OBLIGATIONS HEREUNDER ARE GUARANTEED BY DEALER OR ANOTHER AFFILIATE OF
EQUAL OR GREATER CREDIT QUALITY, OR (III) ANY PERSON OF CREDIT QUALITY
EQUIVALENT, IN COUNTERPARTY’S REASONABLE DISCRETION, TO DEALER.  AT ANY TIME AT
WHICH ANY EXCESS OWNERSHIP POSITION EXISTS, IF DEALER, IN ITS DISCRETION, IS
UNABLE TO EFFECT A TRANSFER OR ASSIGNMENT TO A THIRD PARTY IN ACCORDANCE WITH
THE REQUIREMENTS SET FORTH ABOVE AFTER USING ITS COMMERCIALLY REASONABLE EFFORTS
ON PRICING TERMS AND WITHIN A TIME PERIOD REASONABLY ACCEPTABLE TO DEALER SUCH
THAT AN EXCESS OWNERSHIP POSITION NO LONGER EXISTS, DEALER MAY DESIGNATE ANY
SCHEDULED TRADING DAY AS AN EARLY TERMINATION DATE WITH RESPECT TO A PORTION
(THE “TERMINATED PORTION”) OF THE TRANSACTION, SUCH THAT SUCH EXCESS OWNERSHIP
POSITION NO LONGER EXISTS. IN THE EVENT THAT DEALER SO DESIGNATES AN EARLY
TERMINATION DATE WITH RESPECT TO A PORTION OF THE TRANSACTION, A PAYMENT OR
DELIVERY SHALL BE MADE PURSUANT TO SECTION 6 OF THE AGREEMENT AND
SECTION 8(B) OF THIS CONFIRMATION AS IF (I) AN EARLY TERMINATION DATE HAD BEEN
DESIGNATED IN RESPECT OF A TRANSACTION HAVING TERMS IDENTICAL TO THE TERMINATED
PORTION OF THE TRANSACTION, (II) COUNTERPARTY SHALL BE THE SOLE AFFECTED PARTY
WITH RESPECT TO SUCH PARTIAL TERMINATION AND (III) SUCH PORTION OF THE
TRANSACTION SHALL BE THE ONLY TERMINATED TRANSACTION. “EXCESS OWNERSHIP
POSITION” MEANS ANY OF THE FOLLOWING: (I) THE EQUITY PERCENTAGE EXCEEDS 9.0%,
(II) DEALER OR ANY “AFFILIATE” OR “ASSOCIATE” OF DEALER WOULD OWN IN EXCESS OF
13% OF THE OUTSTANDING SHARES FOR PURPOSES OF SECTION 203 OF THE DELAWARE
GENERAL CORPORATION LAW OR (III) DEALER, DEALER GROUP (AS DEFINED BELOW) OR ANY
PERSON WHOSE OWNERSHIP POSITION WOULD BE AGGREGATED WITH THAT OF DEALER OR
DEALER GROUP (DEALER, DEALER GROUP OR ANY SUCH PERSON, A “DEALER PERSON”) UNDER
ANY FEDERAL, STATE OR LOCAL LAWS, REGULATIONS OR REGULATORY ORDERS APPLICABLE TO
OWNERSHIP OF SHARES (“APPLICABLE LAWS”), OWNS, BENEFICIALLY OWNS, CONSTRUCTIVELY
OWNS, CONTROLS, HOLDS THE POWER TO VOTE OR OTHERWISE MEETS A RELEVANT DEFINITION
OF OWNERSHIP IN EXCESS OF A NUMBER OF SHARES EQUAL TO (X) THE NUMBER OF SHARES
THAT WOULD GIVE RISE TO REPORTING OR REGISTRATION OBLIGATIONS OR OTHER
REQUIREMENTS (INCLUDING OBTAINING PRIOR APPROVAL BY A STATE OR FEDERAL
REGULATOR) OF A DEALER PERSON UNDER APPLICABLE LAWS AND WITH RESPECT TO WHICH
SUCH REQUIREMENTS HAVE NOT BEEN MET OR THE RELEVANT APPROVAL HAS NOT BEEN
RECEIVED OR THAT WOULD GIVE RISE TO ANY

 

13

--------------------------------------------------------------------------------


 


CONSEQUENCES UNDER THE CONSTITUTIVE DOCUMENTS OF COUNTERPARTY OR ANY CONTRACT OR
AGREEMENT TO WHICH COUNTERPARTY IS A PARTY, IN EACH CASE MINUS (Y) 1% OF THE
NUMBER OF SHARES OUTSTANDING ON THE DATE OF DETERMINATION.  THE “EQUITY
PERCENTAGE” AS OF ANY DAY IS THE FRACTION, EXPRESSED AS A PERCENTAGE, (A) THE
NUMERATOR OF WHICH IS THE NUMBER OF SHARES THAT DEALER AND ANY OF ITS AFFILIATES
OR ANY OTHER PERSON SUBJECT TO AGGREGATION WITH DEALER, FOR PURPOSES OF THE
“BENEFICIAL OWNERSHIP” TEST UNDER SECTION 13 OF THE EXCHANGE ACT, OR OF ANY
“GROUP” (WITHIN THE MEANING OF SECTION 13) OF WHICH DEALER IS OR MAY BE DEEMED
TO BE A PART (DEALER AND ANY SUCH AFFILIATES, PERSONS AND GROUPS, COLLECTIVELY,
“DEALER GROUP”), BENEFICIALLY OWNS (WITHIN THE MEANING OF SECTION 13 OF THE
EXCHANGE ACT), WITHOUT DUPLICATION, ON SUCH DAY AND (B) THE DENOMINATOR OF WHICH
IS THE NUMBER OF SHARES OUTSTANDING ON SUCH DAY.


 


(G)   STAGGERED SETTLEMENT.  DEALER MAY, BY NOTICE TO COUNTERPARTY ON OR PRIOR
TO ANY SETTLEMENT DATE (A “NOMINAL SETTLEMENT DATE”), ELECT TO DELIVER THE
SHARES ON TWO OR MORE DATES (EACH, A “STAGGERED SETTLEMENT DATE”) OR AT TWO OR
MORE TIMES ON THE NOMINAL SETTLEMENT DATE AS FOLLOWS:


 


(I)        IN SUCH NOTICE, DEALER WILL SPECIFY TO COUNTERPARTY THE RELATED
STAGGERED SETTLEMENT DATES (EACH OF WHICH WILL BE ON OR PRIOR TO SUCH NOMINAL
SETTLEMENT DATE, BUT NOT PRIOR TO THE BEGINNING OF THE RELATED “OBSERVATION
PERIOD” AS DEFINED IN THE INDENTURE) OR DELIVERY TIMES AND HOW IT WILL ALLOCATE
THE SHARES IT IS REQUIRED TO DELIVER UNDER “DELIVERY OBLIGATION” (ABOVE) AMONG
THE STAGGERED SETTLEMENT DATES OR DELIVERY TIMES; AND


 


(II)       THE AGGREGATE NUMBER OF SHARES THAT DEALER WILL DELIVER TO
COUNTERPARTY HEREUNDER ON ALL SUCH STAGGERED SETTLEMENT DATES AND DELIVERY TIMES
WILL EQUAL THE NUMBER OF SHARES THAT DEALER WOULD OTHERWISE BE REQUIRED TO
DELIVER ON SUCH NOMINAL SETTLEMENT DATE.


 


(H)   RIGHT TO EXTEND.  DEALER MAY POSTPONE ANY EXERCISE DATE OR SETTLEMENT DATE
OR ANY OTHER DATE OF VALUATION OR DELIVERY BY DEALER, WITH RESPECT TO SOME OR
ALL OF THE RELEVANT OPTIONS (IN WHICH EVENT THE CALCULATION AGENT SHALL MAKE
APPROPRIATE ADJUSTMENTS TO THE DELIVERY OBLIGATION), IF DEALER DETERMINES, IN
ITS REASONABLE DISCRETION, THAT SUCH EXTENSION IS REASONABLY NECESSARY OR
APPROPRIATE TO (I) PRESERVE DEALER’S HEDGING OR HEDGE UNWIND ACTIVITY HEREUNDER
IN LIGHT OF EXISTING LIQUIDITY CONDITIONS IN THE CASH MARKET, THE STOCK LOAN
MARKET OR ANY OTHER RELEVANT MARKET OR (II) TO ENABLE DEALER TO EFFECT PURCHASES
OF SHARES IN CONNECTION WITH ITS HEDGING, HEDGE UNWIND OR SETTLEMENT ACTIVITY
HEREUNDER IN A MANNER THAT WOULD, IF DEALER WERE COUNTERPARTY OR AN AFFILIATED
PURCHASER OF COUNTERPARTY, BE IN COMPLIANCE WITH APPLICABLE LEGAL, REGULATORY OR
SELF-REGULATORY REQUIREMENTS, OR WITH RELATED POLICIES AND PROCEDURES APPLICABLE
TO DEALER.


 


(I)    ADJUSTMENTS.  FOR THE AVOIDANCE OF DOUBT, WHENEVER THE CALCULATION AGENT
IS CALLED UPON TO MAKE AN ADJUSTMENT PURSUANT TO THE TERMS OF THIS CONFIRMATION
OR THE DEFINITIONS TO TAKE INTO ACCOUNT THE EFFECT OF AN EVENT, THE CALCULATION
AGENT SHALL MAKE SUCH ADJUSTMENT BY REFERENCE TO THE EFFECT OF SUCH EVENT ON THE
HEDGING PARTY, ASSUMING THAT THE HEDGING PARTY MAINTAINS A COMMERCIALLY
REASONABLE HEDGE POSITION.


 


(J)    DISCLOSURE.  EFFECTIVE FROM THE DATE OF COMMENCEMENT OF DISCUSSIONS
CONCERNING THE TRANSACTION, COUNTERPARTY AND EACH OF ITS EMPLOYEES,
REPRESENTATIVES, OR OTHER AGENTS MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO COUNTERPARTY RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.


 


(K)   DESIGNATION BY DEALER.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
CONFIRMATION TO THE CONTRARY REQUIRING OR ALLOWING DEALER TO PURCHASE, SELL,
RECEIVE OR DELIVER ANY SHARES OR OTHER SECURITIES TO OR FROM COUNTERPARTY,
DEALER MAY DESIGNATE ANY OF ITS AFFILIATES TO PURCHASE, SELL, RECEIVE OR DELIVER
SUCH SHARES OR OTHER SECURITIES AND OTHERWISE TO PERFORM DEALER OBLIGATIONS IN
RESPECT OF THE TRANSACTION AND ANY SUCH DESIGNEE MAY ASSUME SUCH OBLIGATIONS. 
DEALER SHALL BE DISCHARGED OF ITS OBLIGATIONS TO COUNTERPARTY TO THE EXTENT OF
ANY SUCH PERFORMANCE.


 


(L)    NO NETTING AND SET-OFF.  EACH PARTY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO SET OFF OBLIGATIONS ARISING UNDER THE AGREEMENT AND THE TRANSACTION AGAINST
OTHER OBLIGATIONS BETWEEN THE PARTIES, WHETHER ARISING UNDER ANY OTHER
AGREEMENT, APPLICABLE LAW OR OTHERWISE.

 

14

--------------------------------------------------------------------------------


 


(M)  EQUITY RIGHTS.  DEALER ACKNOWLEDGES AND AGREES THAT THIS CONFIRMATION IS
NOT INTENDED TO CONVEY TO IT RIGHTS WITH RESPECT TO THE TRANSACTION THAT ARE
SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF COUNTERPARTY’S
BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT THE PRECEDING
SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN DURING COUNTERPARTY’S BANKRUPTCY
TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY COUNTERPARTY OF ANY OF ITS
OBLIGATIONS UNDER THIS CONFIRMATION OR THE AGREEMENT.  FOR THE AVOIDANCE OF
DOUBT, THE PARTIES ACKNOWLEDGE THAT THIS CONFIRMATION IS NOT SECURED BY ANY
COLLATERAL THAT WOULD OTHERWISE SECURE THE OBLIGATIONS OF COUNTERPARTY HEREIN
UNDER OR PURSUANT TO ANY OTHER AGREEMENT.


 


(N)   EARLY UNWIND.  (I) IN THE EVENT THE SALE BY COUNTERPARTY OF THE
CONVERTIBLE SECURITIES IS NOT CONSUMMATED WITH THE INITIAL PURCHASERS PURSUANT
TO THE UNDERWRITING AGREEMENT FOR ANY REASON BY THE CLOSE OF BUSINESS IN NEW
YORK ON NOVEMBER 17, 2009 (OR SUCH LATER DATE AS AGREED UPON BY THE PARTIES,
WHICH IN NO EVENT SHALL BE LATER THAN NOVEMBER 24, 2009) (NOVEMBER 17, 2009 OR
SUCH LATER DATE BEING THE “EARLY UNWIND DATE”), THE TRANSACTION SHALL
AUTOMATICALLY TERMINATE (THE “EARLY UNWIND”), ON THE EARLY UNWIND DATE AND
(I) THE TRANSACTION AND ALL OF THE RESPECTIVE RIGHTS AND OBLIGATIONS OF DEALER
AND COUNTERPARTY THEREUNDER SHALL BE CANCELLED AND TERMINATED AND
(II) COUNTERPARTY SHALL PAY TO DEALER AN AMOUNT IN CASH EQUAL TO THE AGGREGATE
AMOUNT OF COSTS AND EXPENSES RELATING TO THE UNWINDING OF DEALER’S HEDGING
ACTIVITIES IN RESPECT OF THE TRANSACTION (INCLUDING MARKET LOSSES INCURRED IN
RESELLING ANY SHARES PURCHASED BY DEALER OR ITS AFFILIATES IN CONNECTION WITH
SUCH HEDGING ACTIVITIES, UNLESS COUNTERPARTY AGREES TO PURCHASE ANY SUCH SHARES
AT THE COST AT WHICH DEALER PURCHASED SUCH SHARES), BUT AFTER GIVING EFFECT TO
ANY GAINS EXPERIENCED BY DEALER (SUCH NET AMOUNT, THE “CASH AMOUNT”) OR, AT THE
ELECTION OF COUNTERPARTY, SHARES WITH A VALUE (AS REASONABLY DETERMINED BY THE
CALCULATION AGENT) EQUAL TO THE CASH AMOUNT. FOLLOWING SUCH TERMINATION,
CANCELLATION AND PAYMENT, EACH PARTY SHALL BE RELEASED AND DISCHARGED BY THE
OTHER PARTY FROM AND AGREES NOT TO MAKE ANY CLAIM AGAINST THE OTHER PARTY WITH
RESPECT TO ANY OBLIGATIONS OR LIABILITIES OF EITHER PARTY ARISING OUT OF AND TO
BE PERFORMED IN CONNECTION WITH THE TRANSACTION EITHER PRIOR TO OR AFTER THE
EARLY UNWIND DATE.  IF COUNTERPARTY ELECTS TO DELIVER SHARES PURSUANT TO THIS
PARAGRAPH, THE FOLLOWING PROVISIONS SHALL APPLY:


 

(i)            At the election of Counterparty by notice to Dealer within one
Exchange Business Day after the Early Unwind Date, either (A) all Shares
delivered by Counterparty to Dealer shall be, at the time of such delivery,
covered by an effective registration statement of Counterparty for immediate
resale by Dealer (such registration statement and the corresponding prospectus
(the “Prospectus”) (including, without limitation, any sections describing the
plan of distribution) in form and content commercially reasonably satisfactory
to Dealer) or (B) Counterparty shall deliver additional Shares, so that the
value of such Shares, as reasonably determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the Cash Amount. 
Notwithstanding anything herein or in the Agreement to the contrary, the
aggregate number of Shares that Counterparty may be required to deliver to
Dealer under this Transaction shall not exceed twice the Number of Shares as of
the date hereof as such number may be adjusted by the Calculation Agent from
time to time to account for any subdivision, stock-split, stock combination,
reclassification or similar dilutive or anti-dilutive event with respect to the
Shares.

 

(ii)           If Counterparty makes the election described in clause
(i)(A) above:

 

(A)           Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty that is customary in scope for underwritten offerings of
equity securities of its size and that yields results that are commercially
reasonably satisfactory to Dealer or such affiliate, as the case may be, in its
discretion; and

 

(B)            Dealer (or an affiliate of Dealer designated by Dealer) and
Counterparty shall enter into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Shares by Dealer or such affiliate substantially similar to underwriting
agreements customary for underwritten offerings of equity securities (and in
particular on terms reasonably similar to these contained in the Underwriting
Agreement), in form and substance reasonably satisfactory to Dealer or such
affiliate and Counterparty, which Registration Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Counterparty,
shall provide for the payment by Counterparty of all expenses in connection with
such resale, including all registration costs and all reasonable fees and

 

15

--------------------------------------------------------------------------------


 

expenses of counsel for Dealer, and shall provide for the delivery of
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

(iii)          If Counterparty makes the election described in clause
(i)(B) above:

 

(A)           Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares from Dealer or such
affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Counterparty customary in scope for private
placements of equity securities of its size (including, without limitation, the
right to have made available to them for inspection such financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to execution by such recipients of customary
confidentiality agreements reasonably acceptable to Counterparty;

 

(B)            Dealer (or an affiliate of Dealer designated by Dealer) and
Counterparty shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Shares by Counterparty to Dealer or such affiliate and the private resale of
such shares by Dealer or such affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities of its size, in form and substance reasonably satisfactory to Dealer
and Counterparty, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
Counterparty, shall provide for the payment by Counterparty of all expenses in
connection with such resale, including all reasonable fees and expenses of
counsel for Dealer, shall contain customary representations, warranties and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales, and shall use commercially reasonable
efforts to provide for the delivery of accountants’ “comfort letters” to Dealer
or such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;

 

(C)            Counterparty agrees that any Shares so delivered to Dealer,
(i) subject to applicable securities laws, may be transferred by and among
Dealer and its affiliates, and Counterparty shall effect such transfer without
any further action by Dealer and (ii) after the minimum “holding period” within
the meaning of Rule 144(d) under the Securities Act has elapsed with respect to
such Shares, Counterparty shall promptly remove, or cause the transfer agent for
such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Shares or securities upon delivery by
Dealer (or such affiliate of Dealer) to Counterparty or such transfer agent of
seller’s and broker’s representation letters customarily delivered in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer);

 

(D)           Counterparty shall not take (and shall cause any such affiliate
not to take), or cause to be taken, any action that would make unavailable
either the exemption pursuant to Section 4(2) of the Securities Act for the sale
by Counterparty to Dealer (or any affiliate designated by Dealer) of the Shares
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Shares by Dealer (or any such affiliate of Dealer); and

 

(E)            Dealer or its affiliate may sell (which sale shall be made in a
commercially reasonable manner) such Shares during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares and ending on the Exchange Business Day on which Dealer completes the
sale of all such Shares or a sufficient number of Shares so that the realized
net proceeds of such sales exceed the Cash Amount.  If any of such delivered
Shares remain after such realized net proceeds exceed the Cash Amount, Dealer
shall return such remaining Shares to Counterparty.  If the Cash Amount exceeds
the realized net proceeds from such resale, Counterparty shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange

 

16

--------------------------------------------------------------------------------


 

Trading Day immediately following the last day of the Resale Period the amount
of such excess (the “Additional Amount”) in cash or in a number of additional
Shares (“Make-whole Shares”) in an amount that, based on the Relevant Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this paragraph.  This provision
shall be applied successively until the Additional Amount is equal to zero.

 


(O)   WAIVER OF TRIAL BY JURY.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


 


(P)   GOVERNING LAW; JURISDICTION.  THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

17

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to [            ], Facsimile No. [            ].

 

 

 

Yours faithfully,

 

 

 

 

 

[Dealer]

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

Agreed and Accepted By:

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------